        Case 3:13-cv-03826-EMC Document 911 Filed 01/30/19 Page 1 of 2


                                                                      FILED
Robert    D.    Belshaw
3614 9"^ Ave.                                                            JANi!9Z0iy
Los Angeles,       Ca 90018
                                                                        SUSAN Y SOONG
TT-4-jn^..
United States        District           i-
                                    Court                            CLERK, U.S.
                                                                  NORTHERN       DISTRICT
                                                                            DISTRICT      COURT
                                                                                      OF CALIFORNIA
Northern D i s t r i c t of       California
450   Golden Gate Ave.
San Francisco,        Ca.,    94102
Attn:    Hon.    Edward M.        Chen
Courtroom Five,           Seventeenth Floor
Re:   Case No:     CV13     13-3826      EMC
O'Connor adv. Uber Technologies

January 24,       2 019



Dear Justice Chen;


  As an Uber Eats driver with nearly four thousand deliveries
since 2017 and who has expressed driver concerns to iHDer on
numerous occasions,           I   write to this court out of concern for
both current class members and those excluded from same by the
9*^^ Circuit's September ruling.
  Recently, drivers began to receive e-mails from the Lichten
Firm, asking them to refrain from discussing a recently proposed
settlement,      but without details of same.             While there are also no
details on the firm's website,                 a   recent internet article has
mentioned eleven cents per mile as a proposed settlement. Yet,
the firm has refused to return my calls and E-mails requesting
more detailed information. Given the additional expenses
regularly incurred by drivers and the April 2018 California
Supreme Court ruling that we are employees, without further
details, this settlement should be rejected.
  While it is my understanding that the firm has yet to
officially file this proposal, drivers have expressed their
concern that on the doorstep of the recent IPO filing by Uber,
further confidentiality will aid in possible collusion between
the company and Lichten, both of which are motivated by a quick
turnover of money. This is especially true because in my view,
as stated above, the firm has yet to comply with Federal Rule of
Civil Procedure section 23 through proper communication with
c l a s s members.
  As one who opted out of arbitration, I am particularly
concerned about the issue of tipping, as the firm has yet to
        Case 3:13-cv-03826-EMC Document 911 Filed 01/30/19 Page 2 of 2



answer my inquiry as to why it is applicable only to passenger
drivers. The tipping app was added four months after I joined
Uber; but dozens of my customers have told me that that after
hiring the company as passengers, they assumed tipping would
also be included in delivery fares, which is not the case. I
estimate       that    I   have    lost at   least   three-thousand dollars   in
tips,   a travesty,          to say the least.
  But worse,          should this settlement involve dismissals of
current appeals on this issue, drivers will remain susceptible
to further company abuse. Please note that since the Christmas
holiday, Uber has cut Eats fares nearly in half, a hardship for
drivers who rely on them for their sustenance, and the company
seems   to believe          that   this will make     the   settlement attractive
to them. However,            from the input I have received, the opposite
is true. Uber has the ungainly habit of shortchanging Eats
drivers, any way it can.
  I trust that on or before the February 7 case management
conference set for various Uber cases, that the court will deal
with these issues of law and ethics, which all too often arise
in class actions. However, I also request that the court seek
further driver input and set a fairness hearing. If our
government can be shut down at the expense of innocent workers,
who is to say this power play cannot happen in "civil" matters?
  I drive Uber to publish "American Railroad", a story of power
abuse in our justice system, and do not wish drivers to suffer
yet another unlevel playing field.

Thank you for your consideration.




           .   Belshaw.
